DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on 6/28/2022 is acknowledged.  The traversal is on the ground(s) that the groups share a special technical feature that distinguishes over the prior art.  This is not found persuasive because as stated in the restriction requirement, prior art discloses a pipe coil skid comprising a plurality of beams and a platform having a concave upward shape and thus the common technical feature is not deemed special.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 18-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, there is no support in the original disclosure for angled surface extends parallel to interior channel of coil of pipe and thus it constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the scope of the claims is unclear because it recites structure of the skid in relation to an unclaimed coil of pipe.  Claim 1 recites, in part, “the angled surface extends parallel to an interior channel of the coil of pipe when the coil of pipe is positioned upon the platform.”  It is unclear how the angled surface extends parallels to an unclaimed coil of pipe.  Furthermore, it is also unclear due to the lack of written description for such a limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,753,407 to Tilseth in view of US Patent No. 4,847,974 to Pelfrey.
Regarding claim 1, Tilseth discloses a pipe coil skid (Fig 1) comprising a plurality of beams (14) affixably connected together to form a rectangular shaped base, a platform (32) disposed within the rectangular shaped base, wherein the platform comprises an upward surface when the pipe coil skid sits on a horizontal surface to enable a coil of pipe (12) positioned upon the platform to contact the platform since it has the structure as recited, an angled surface (50) connected between the rectangular shaped base and the platform such that the angled surface can extend parallel to interior channel of a coil of pipe when the coil of pipe is positioned on the platform depending on the configuration of the coil of pipe, a tie-down ring (54) implemented on the angled surface, wherein the tie-down ring is capable of enabling a strap disposed within the interior channel of the coil of pipe to be secured to the skid to facilitate securing the coil of pipe against the upward surface of the platform.  Tilseth does not teach the upward surface to be concave.  However, Pelfrey discloses a roll skid and in particular discloses an upward support surface (14) to be arcuate and thus concave (Fig 4).  One of ordinary skill in the art would have found it obvious to change the shape of the sharp angled upward surface to be curved and concave as suggested by Pelfrey in order to facilitate supporting of a rolled object.  In particular, Tilseth discloses the skid capable of functioning with a coil of pipe as recited since it has the structure as recited.
Regarding claim 2, the modified Tilseth further discloses concave upward surface (14, Pelfrey) of platform capable of corresponding to a coil of pipe as recited since it has the structure as recited.
Regarding claim 7, Tilseth further discloses a second tie-down ring (54) on angled surface and would be capable of functioning with a strap as recited since it has the structure as recited (Fig 1).

Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,231,284 to Kordel in view of Pelfrey and Tilseth.
Regarding claim 1, Kordel discloses a pipe coil skid (Fig 1) comprising a plurality of beams (5) affixably connected together to form a rectangular shaped base, a platform (12) disposed within the rectangular shaped base, wherein the platform comprises an upward surface (10, 11) when the pipe coil skid sits on a horizontal surface to enable a coil of pipe (19) positioned upon the platform to contact the platform since it has the structure as recited, an angled surface (A, Fig 1 below) connected between the rectangular shaped base and the platform such that the angled surface can extend parallel to interior channel of a coil of pipe when the coil of pipe is positioned on the platform depending on the configuration of the coil of pipe.  Kordel does not teach the upward surface to be concave.  However, Pelfrey discloses a roll skid and in particular discloses an upward support surface (14) to be arcuate and thus concave (Fig 4).  One of ordinary skill in the art would have found it obvious to change the shape of the sharp angled upward surface to be curved and concave as suggested by Pelfrey in order to facilitate supporting of a rolled object.  Kordel further discloses connection (21a, b) for straps (21) but does not teach the connection to be a tie-down ring.  However, Tilseth discloses a skid and in particular discloses a tie-down ring (54) enabling a strap disposed within the interior channel of the coil of pipe to be secured to the skid to facilitate securing the coil of pipe against the upward surface of the platform.  One of ordinary skill in the art would have found it obvious to substitute the connection of Kordel with a functionally equivalent tie-down ring as suggested by Tilseth in order to enable a strap to secure the load since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In particular, Tilseth discloses the skid capable of functioning with a coil of pipe as recited since it has the structure as recited.


    PNG
    media_image1.png
    597
    680
    media_image1.png
    Greyscale

Regarding claim 4, Kordel further discloses platform (10, 11) coated with rubberized material (col. 6, ll. 45-50).
Regarding claim 5, Kordel further discloses beams (5) comprising channel (7, Fig 3) that can receive a forklift tine to move the base as recited.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilseth in view of Pelfrey and US 2012/0097670 to Edwards.
Regarding claim 3, the modified Tilseth discloses the skid of claim 1 but does not teach the material of the skid to be steel.  However, Edwards discloses a skid (Fig 3) and in particular discloses the skid to be steel (¶0031).  One of ordinary skill in the art would have found it obvious to make the Tilseth beams and platforms out of steel as suggested Edwards in order to have a strong and durable skid since it has been held that selection of a known material to make a container of a type of material prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilseth in view of Pelfrey and US 2015/0197367 to Edwards et al. (Edwards).
Regarding claim 6, the modified Tilseth discloses the skid of claim 1 but does not teach a weep hole through the base.  However, Edwards discloses a skid (Fig 1) and in particular discloses a weep hole (18) through the base (15, Fig 2) for permitting view from about the skid through the skid to the floor beneath it (¶0028).  One of ordinary skill in the art would have found it obvious to incorporate a hole through the Tilseth base as suggested by Edwards to permit view through the skid.  In particular, the modified Tilseth would be capable of draining out liquid as recited since it has the structure as recited.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Pelfrey.
Regarding claim 17, Edwards discloses a pipe coil skid (10) comprising a plurality of beams (16) affixably connected together to form a rectangular shaped base, a platform (15) disposed within the rectangular shaped base, wherein the platform comprises a upward surface (12) when the skid sits on horizontal surface to enable a coil of pipe positioned upon the platform to contact the platform within the base since it has the structure as recited, a weep hole (18) formed through the rectangular shaped base, wherein the weep hole is configured to enable liquid to drain out of the skid since it has the structure as recited.  Edwards does not teach the upward surface to be concave.  However, Pelfrey discloses a roll skid and in particular discloses an upward support surface (14) to be arcuate and thus concave (Fig 4).  One of ordinary skill in the art would have found it obvious to change the shape of the sharp angled upward surface to be curved and concave as suggested by Pelfrey in order to facilitate supporting of a rolled object.  In particular, Edwards discloses the skid capable of functioning with a coil of pipe as recited since it has the structure as recited.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Pelfrey and Tilseth.
Regarding claim 18, the modified Edwards discloses the skid of claim 17 and Edwards further discloses angled surface (12a) connected between rectangular shaped base and platform such that angled surface is capable of extending parallel to coil of pipe as recited since it has the structure as recited, but does not teach first and second tie-down ring on the angled surface configured to receive a strap.  However, Tilseth discloses a skid (Fig 1) and in particular discloses first and second tie-down rings (54) on side surfaces of the platform.  One of ordinary skill in the art would have found it obvious to incorporate tie-down rings to sides of the Edwards platform as suggested by Tilseth in order to receive straps to hold a load.
Regarding claim 19, the modified Edwards further discloses a second angled surface (12a) opposite the first (see Fig 2) and Tilseth further discloses third and fourth tie-down rings (54) on sides opposite the first and second rings (Fig 1) and one of ordinary skill in the art would have found it obvious to also incorporate third and fourth rings to Edwards as suggested by Tilseth to receive straps to hold a load.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Pelfrey and Kordel.
Regarding claim 20, the modified Edwards discloses the skid of claim 17 but does not teach beams comprising a channel extending axially within the beams configured to receive a forklift tine to move the base.  However, Kordel discloses a skid (Fig 1) and in particular discloses beams (5) with channels (7) extending axially to receive forklift tines to move skid.  One of ordinary skill in the art would have found it obvious to incorporate channels to the Edwards beams as suggested by Kordel in order to receive tines to move the skid.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735